Name: Commission Regulation (EC) No 9/98 of 6 January 1998 on the issuing of import licences for broken rice originating in the African, Caribbean and Pacific (ACP) States pursuant to Council Regulation (EEC) No 715/90
 Type: Regulation
 Subject Matter: international trade;  economic geography;  tariff policy;  plant product
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 3/97. 1. 98 COMMISSION REGULATION (EC) No 9/98 of 6 January 1998 on the issuing of import licences for broken rice originating in the African, Caribbean and Pacific (ACP) States pursuant to Council Regulation (EEC) No 715/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul- tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) (1), as last amended by Regulation (EC) No 619/96 (2), and in particular Article 13 (3) thereof, Having regard to Commission Regulation (EEC) No 999/90 of 20 April 1990 laying down detailed imple- menting rules for imports of rice originating in the African, Caribbean and Pacific States (ACP), and the over- seas countries and territories (OCT) (3), as last amended by Regulation (EC) No 2603/97 (4), and in particular Article 3 (4) thereof, Whereas Article 13 of Regulation (EEC) No 715/90 provides that the reduction in the customs duty is to apply to up to a quantity of 20 000 tonnes of broken rice falling within CN code 1006 40 00 per calendar year; whereas the Commission is to suspend the application of the measure for the remainder of the year when it observes that imports qualifying under the provisions in force during the year in progress have reached the quant- ities specified; Whereas, in order to avoid an overrun in the tariff quota, Article 3 (4) of Regulation (EEC) No 999/90 provides that when the quantities applied for exceed those for which a reduced levy is granted, the Commission is to fix a single percentage reduction to be applied to the quantities covered by applications submitted on the day those quantities are exceeded; Whereas quantities applied for on 30 December 1997 exceed those available for broken rice originating in the ACP States; whereas Article 3 (4) of Regulation (EEC) No 999/90 should accordingly be applied to applications submitted on the abovementioned date and provision should be made for applications submitted subsequently to be rejected; Whereas the quantities of broken rice originating in the ACP States and available for importing under the tariff quota in question for the period 1 January to 31 December 1997 have been exhausted, HAS ADOPTED THIS REGULATION: Article 1 Import licences shall be issued in response to applications relating to broken rice falling within CN code 1006 40 00 originating in the ACP States, submitted on 30 December 1997 under the arrangements provided for in Article 13 of Regulation (EEC) No 715/90 after a single reduction percentage of 16,87 % has been applied to the quantities applied for. Article 2 Import licences shall not be issued in response to applica- tions relating to broken rice falling within CN code 1006 40 00 originating in the ACP States, submitted on 31 December 1997 under the tariff quota provided for in Article 13 of Regulation (EEC) No 715/90. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 84, 30. 3. 1990, p. 85. (2) OJ L 89, 10. 4. 1996, p. 1. (3) OJ L 101, 21. 4. 1990, p. 20. (4) OJ L 351, 23. 12. 1997, p. 22.